NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


NICOLE BREWINGTON, DOC #978438,          )
                                         )
             Appellant,                  )
                                         )
v.                                       )
                                         )      Case No. 2D18-151
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed August 3, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Lee County, Ramiro Mañalich, Judge.

Nicole Brewington, pro se.



PER CURIAM.


             Affirmed.



SILBERMAN, VILLANTI, and SLEET, JJ., Concur.